Citation Nr: 1529814	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-01 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a psychiatric disability, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a low back disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to March 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Initially, the Board notes that the RO incorrectly addressed the psychiatric disorder issue on a de novo basis, when it should have adjudicated whether new and material evidence had been presented to reopen this claim.  Although the RO failed to inform the veteran that new and material evidence is required to reopen this claim, there is no prejudice to the Veteran in view of the Board's determination herein that reopening of the claim is in order.

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.  

The Board notes that the Veteran has claimed entitlement to a total disability rating based on individual unemployability.  While the Veteran has submitted a substantive appeal for this issue, this claim has not been certified to the Board on appeal nor has it been otherwise developed for appellate purposes.  Therefore, the Board has no jurisdiction over the claim and it will not be considered at this time.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  Thus, the claim is referred to the RO for appropriate action.

The reopened claim for service connection for a psychiatric disability is addressed in the REMAND that follows the ORDER section of this decision.



FINDINGS OF FACT

1.  A June 1988 rating decision denied the claim of entitlement to service connection for a psychiatric disorder; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim for service connection for a psychiatric disorder was first denied in a June 1988 rating decision essentially because the evidence did not show that the claimed disorder existed.  In denying the claim, the RO acknowledged that the Veteran was seen in service for complaints of depression and suicidal thoughts, but highlighted that a neuropsychiatric disorder was not diagnosed at that time or at the time of his separation examination.  The Veteran did not appear for the VA examination scheduled for his claim.  The Veteran was notified of the decision and his appellate rights but did not appeal the decision or submit any pertinent evidence within the appeal period.

Evidence associated with the record following the expiration of the appeal includes the Veteran's VA medical records showing a diagnosis of schizophrenia beginning in 2010, an August 2010 VA QTC examination report discussing the nature and etiology of his psychiatric symptomatology, and a June 2013 VA QTC mental disorders examination report that includes a medical opinion regarding the etiology of the Veteran's schizophrenia diagnosis.  

The Board finds that the medical evidence showing a diagnosis of schizophrenia is new and material since the evidence previously of record failed to show that the Veteran had any psychiatric disorder.  Accordingly, reopening of this claim is in order.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a psychiatric disability is granted.


REMAND

Although the Board regrets the delay, additional development is needed before the Board decides the remaining issues on appeal.

The Veteran seeks to reopen a previously denied claim for service connection for a low back disorder.  He was scheduled for a VA QTC examination for his low back in June 2013, but he failed to appear for the examination.  On his December 2013 substantive appeal, the Veteran's representative stated that the Veteran was unable to attend the June 2013 examination due to his current acquired psychiatric disorder, and requested that he be scheduled for a new examination.  

In light of the foregoing, and the fact that the medical evidence currently of record does not reflect the nature and etiology of the claimed disorder, the Board concludes that a remand is warranted to afford the Veteran another opportunity to report for a VA examination for his claimed low back disorder.

Regarding the reopened claim for service connection for schizophrenia, the Veteran was afforded a VA QTC examination in August 2010, at which time the examiner determined that the Veteran did not have schizophrenia or true psychotic symptoms at that time.  The examiner expressed a belief that the Veteran had been malingering and, based on his history, attributed his past symptoms to substance dependence.

A most recent June 2013 VA QTC mental disorders examination report reflects a current diagnosis of schizophrenia and includes the examiner's opinion that the disorder was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  While the examiner discussed the Veteran's symptoms that supported this diagnosis, the examiner did not provide any underlying rationale for the favorable opinion.  Moreover, the examiner incorrectly relayed that schizophrenia had been diagnosed during the 2010 VA examination, and thus, the June 2013 examination report is based on an inaccurate factual premise.  Thus, the Board finds the June 2013 VA examination report to be inadequate for adjudication purposes.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the conflicting medical evidence and the inadequate June 2013 VA examination report, the Veteran must be afforded a new VA examination to determine the nature and etiology of his claimed schizophrenia disorder.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Finally, while on remand, the Veteran's updated VA treatment records, as well as any private records identified as pertinent to the claims, must be associated with the record.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain all outstanding VA and private medical records pertinent to the claims on appeal.

2.  Then, schedule the Veteran for an examination by a physician by sufficient expertise to determine the nature and etiology of all low back disorders present during the period of the claim to reopen.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on review of the pertinent medical history, examination of the Veteran, the Veteran's lay statements, and with consideration of sound medical principles, the examiner should state an opinion with respect to each low back disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise related to service.  In providing the requested opinion(s) the examiner must consider the service treatment record reflecting assessment and treatment of low back symptomatology in December 1986 and February 1987.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  After completion of all necessary records development, afford the Veteran a VA examination by a psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner should state an opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during the Veteran's period of active service or is otherwise etiologically related to his active service, to specifically include the in-service symptoms of anxiety, depression and suicidal thoughts reported by the Veteran in March 1987 and the associated diagnoses of mixed personality disorder and questionable adjustment disorder.  

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  The examiner shall assume such statements are credible for purposes of the opinion.  The examiner must also consider and reconcile any conflicting medical evidence and opinions of record.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Undertake any additional development deemed necessary. 

5.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.
 
By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


